

Exhibit 10.26a


AMENDMENT NO. 1 TO THE STOCK PURCHASE AGREEMENT


AMENDMENT NO. 1, dated December 23, 2009 (this “Amendment”), by and among
Selective Insurance Group, Inc., a New Jersey corporation (the “Seller”),
Selective HR Solutions, LLC, a Florida limited liability company formerly known
as Selective HR Solutions, Inc. and a wholly-owned Subsidiary of the Seller (the
“Company”), Selective HR Solutions II, Inc., a Georgia corporation and
wholly-owned Subsidiary of the Company (“SHRS-II”), Selective HR Solutions III,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-III”), Selective HR Solutions IV, Inc., a Maryland corporation and
wholly-owned Subsidiary of the Company (“SHRS-IV”), Selective HR Solutions V,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-V”), Selective HR Solutions VI, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-VI”), Selective HR Solutions VII,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-VII”), Selective HR Solutions VIII, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-VIII”), Selective HR Solutions IX,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-IX”), Selective HR Solutions X, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-X”), Selective HR Solutions XI,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-XI”), Selective HR Solutions XII, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-XII”), Selective HR Services, LLC,
a limited liability company organized under the laws of the Commonwealth of
Pennsylvania and wholly-owned Subsidiary of the Company (“SHRS-LLC”), and
AlphaStaff Group, Inc., a Florida corporation (the “Purchaser”), AlphaStaff,
Inc., a Florida corporation and wholly-owned Subsidiary of the Purchaser
(“Alpha”), AlphaStaff Holdings, Inc., a Florida corporation and indirect,
wholly-owned Subsidiary of the Purchaser (“Holdings”), Alpha NYPEO, Inc., a
Florida corporation and indirect, wholly-owned Subsidiary of the Purchaser
(“Alpha-NY”), AlphaStaff Systems V, Inc., a Florida corporation and indirect,
wholly-owned Subsidiary of the Purchaser (“Systems-V”) and AlphaStaff 2, Inc., a
Florida corporation and indirect, wholly-owned Subsidiary of the Purchaser
(“Alpha-2”) and AlphaStaff 3, Inc., a Florida corporation and indirect,
wholly-owned Subsidiary of the Purchaser (“Alpha-3”), hereby amends that certain
STOCK PURCHASE AGREEMENT (the “Purchase Agreement”), dated as of October 27,
2009, by and among Seller, the Company, SHRS-II, SHRS-III, SHRS-IV, SHRS-V,
SHRS-VI, SHRS-VII, SHRS-VIII, SHRS-IX, SHRS-X, SHRS-XI, SHRS-XII, SHRS-LLC,
Purchaser, Alpha, Holdings, Alpha-NY, Systems-V and Alpha-2.
 
RECITALS


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement; and


WHEREAS, the parties to the Purchase Agreement have determined that it is
advisable to amend the Purchase Agreement; and


WHEREAS, Section 11.07 of the Purchase Agreement provides that the Purchase
Agreement may be amended by execution of a written instrument executed by the
parties thereto.

 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing premises, and the agreements,
covenants, representations and warranties contained in the Purchase Agreement
and herein, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged and accepted, the parties, intending to be
legally bound, hereby agree as follows:
 
1.                 The first paragraph of the Purchase Agreement is hereby
amended to read in its entirety as follows:
 
“STOCK AND ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October 27,
2009, by and among Selective Insurance Group, Inc., a New Jersey corporation
(the “Seller”), Selective HR Solutions, Inc., a Florida corporation and
wholly-owned Subsidiary of the Seller (the “Company”), Selective HR Solutions
II, Inc., a Georgia corporation and wholly-owned Subsidiary of the Company
(“SHRS-II”), Selective HR Solutions III, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-III”), Selective HR Solutions IV,
Inc., a Maryland corporation and wholly-owned Subsidiary of the Company
(“SHRS-IV”), Selective HR Solutions V, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-V”), Selective HR Solutions VI,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-VI”), Selective HR Solutions VII, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-VII”), Selective HR Solutions
VIII, Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-VIII”), Selective HR Solutions IX, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-IX”), Selective HR Solutions X,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-X”), Selective HR Solutions XI, Inc., a Florida corporation and
wholly-owned Subsidiary of the Company (“SHRS-XI”), Selective HR Solutions XII,
Inc., a Florida corporation and wholly-owned Subsidiary of the Company
(“SHRS-XII”), Selective HR Services, LLC, a limited liability company organized
under the laws of the Commonwealth of Pennsylvania and wholly-owned Subsidiary
of the Company (“SHRS-LLC”), and AlphaStaff Group, Inc., a Florida corporation
(the “Purchaser”), AlphaStaff, Inc., a Florida corporation and wholly-owned
Subsidiary of the Purchaser (“Alpha”), AlphaStaff Holdings, Inc., a Florida
corporation and indirect, wholly-owned Subsidiary of the Purchaser (“Holdings”),
Alpha NYPEO, Inc., a Florida corporation and indirect, wholly-owned Subsidiary
of the Purchaser (“Alpha-NY”), AlphaStaff Systems V, Inc., a Florida corporation
and indirect, wholly-owned Subsidiary of the Purchaser (“Systems-V”), AlphaStaff
2, Inc., a Florida corporation and indirect, wholly-owned Subsidiary of the
Purchaser (“Alpha-2”) and AlphaStaff 3, Inc., a Florida corporation and
indirect, wholly-owned Subsidiary of the Purchaser (“Alpha-3”).”
 
2.                 Section 1.01 of the Purchase Agreement is hereby amended by
the deletion of the definition of “Acquiring Subsidiaries” in its entirety and
the insertion in lieu thereof of the following:
 
 
2

--------------------------------------------------------------------------------

 
 
““Acquiring Subsidiaries” means, collectively, Alpha-NY, Alpha-2, Alpha-3,
Holdings and Systems-V and any other Subsidiaries of the Purchaser designated by
the Purchaser as Acquiring Subsidiaries.”
 
3.                 Section 2.03(b) of the Purchase Agreement is hereby amended
to read in its entirety as follows:
 
“Each of Purchaser and Seller shall separately allocate the sum of the Purchase
Price and the Assumed Liabilities in a manner reasonably determined in good
faith (each, an “Allocation”) and shall not be required to agree in writing as
to the Allocation.”
 
4.                 Section 5.13(a) of the Purchase Agreement is hereby amended
to read in its entirety as follows:
 
“Prior to the Closing, the Seller shall cause any contract or arrangement,
whether oral or written, that is set forth in Section 5.13 of the Disclosure
Letter to be terminated or otherwise amended to exclude the Company and any
Company Subsidiaries as a party thereto.”
 
5.                 Section 9.04 of the Purchase Agreement is hereby amended to
read in its entirety as follows:
 
“Limits on Indemnification
 
.  Notwithstanding anything to the contrary contained in this Agreement, except
as set forth below:  (a) an Indemnifying Party shall not be liable for any claim
for indemnification pursuant to Section 9.02 or 9.03, unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the
Indemnifying Party equals or exceeds $100,000, after which the Indemnifying
Party shall be liable only for those Losses in excess of $100,000; (b) no Losses
may be claimed under Section 9.02 or 9.03 by an Indemnified Party or shall be
reimbursable by an Indemnifying Party or shall be included in calculating the
aggregate Losses set forth in clause (a) above other than Losses in excess of
$5,000 resulting from any single or aggregated claims arising out of the same
facts, events or circumstances; and (c) the maximum amount of indemnifiable
Losses which may be recovered from an Indemnified Party arising out of or
resulting from the causes set forth in Section 9.02 or 9.03, as the case may be,
shall be an amount equal to $2,225,000. The provisions of this Section 9.04
shall not apply with respect to indemnification (A) of either party for Taxes,
provided that an Indemnifying Party shall not be liable for any claim for
indemnification for Taxes unless and until the aggregate amount of indemnifiable
Losses (including Losses other than for Taxes) which may be recovered from the
Indemnifying Party equals or exceeds $100,000, after which the Indemnifying
Party shall be liable only for those Losses in excess of $100,000, (B) by the
Seller of the Purchaser for Losses arising from or related to workers’
compensation insurance and workers’ compensation claims, including claims
incurred prior to the Closing Date but not reported until thereafter, (C) by the
Seller of the Purchaser for (x) Litigation Losses, (y) Liabilities resulting
directly or indirectly from the provision by the Purchaser to the Seller of
inaccurate information pursuant to Section 3.27(i), or (z) Losses relating to
any failure of the Company or the Company Subsidiaries, prior to the Closing
Time, to fully vest participants in accordance with plan terms on the
discontinuance of employer contributions to the Company’s retirement plans
(provided, in the case of clause (z), that the Purchaser has afforded the Seller
both the ability to control the remediation of any such event at the Seller’s
expense and through counsel of the Seller’s choice in consultation with the
Purchaser and the Purchaser’s counsel, respectively, and reasonable cooperation
in connection therewith), or (D) by the Purchaser of the Seller for Liabilities
(x) resulting directly or indirectly from the provision by the Purchaser to the
Seller of inaccurate information pursuant to Section 5.09 (provided the Seller
has not terminated its obligations under Section 5.09(c) pursuant to Section
5.09(e)), or (y) relating to the COBRA obligations of the Purchaser or amounts
payable pursuant to Section 6.03.”

 
3

--------------------------------------------------------------------------------

 
 
6.                 Except as specifically amended hereby, the terms and
provisions of the Purchase Agreement shall continue and remain in full force and
effect and the valid and binding obligation of the parties thereto in accordance
with its terms.  All references in the Purchase Agreement (and in any other
agreements, documents and instruments entered into in connection therewith) to
the “Purchase Agreement” shall be deemed for all purposes to refer to the
Purchase Agreement, as amended by this Amendment.
 
7.                 This Amendment may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
 
8.                 This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.


[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 

 
SELLER AND AFFILIATES
     
SELECTIVE INSURANCE GROUP, INC.
       
By:
/s/ Dale A. Thatcher
   
Name:  Dale A. Thatcher
   
Title:  Executive Vice President, Chief Financial
   
    Officer and Treasurer
       
SELECTIVE HR SOLUTIONS, LLC
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS II, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS III, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS IV, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 



 
SELECTIVE HR SOLUTIONS V, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS VI, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS VII, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS VIII, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS IX, INC.
       
By:
/s/ Brian C. Sarisky
   
Name: Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS X, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 



 
SELECTIVE HR SOLUTIONS XI, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SOLUTIONS XII, INC.
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
SELECTIVE HR SERVICES, LLC
 
By:  Selective HR Solutions, LLC
 
Its:  Sole Member
       
By:
/s/ Brian C. Sarisky
   
Name:  Brian C. Sarisky
   
Title:  President and Chief Executive Officer
       
PURCHASER AND AFFILIATES
       
ALPHASTAFF GROUP, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer
       
ALPHASTAFF, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 



 
ALPHASTAFF HOLDINGS, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer
       
ALPHA NYPEO, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer
       
ALPHASTAFF SYSTEMS V, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer
       
ALPHASTAFF 2, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer
       
ALPHASTAFF 3, INC.
       
By:
/s/ Jay Starkman
   
Name: Jay Starkman
   
Title: President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 